[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON PLAINTIFF'S MOTION FOR DEFICIENCY JUDGMENT
In this foreclosure action, plaintiff has filed this motion for a deficiency judgment and defendant Thumlert has objected thereto, alleging that the motion was not timely filed.
A judgment of foreclosure by sale was entered March 4, 1991, with a sale date of April 13, 1991. The court also found the fair market value of the property was $645,000.00. The debt at the time of judgment was $562,228.78, plus additional costs for counsel fees, appraisal fee, and related expenses. At the time of sale, plaintiff entered the only bid of $500,000.00 and said sale was ratified and approved by the court on April 29, 1991. Plaintiff now seeks a deficiency in the amount of $72,390.88, being the difference between the approved sale price and the debt plus expenses.
Plaintiff's motion for deficiency judgment was dated June 4, 1991, but was not filed with the court until June 10, 1991. Defendant objected to the motion as being untimely, in that it was filed more than 30 days after the sale had been approved by the court. Plaintiff contends that the 30 day time limit specified in section 49-14, Conn. Gen. Stat., is not applicable to foreclosure by sale, and that even if the section applied, the 30 day limit should not commence until written notice of approval of the sale was sent to all parties by the clerk's office, which notice was sent on May 7, 1991. Since plaintiff's motion for deficiency is dated June 4, 1991, plaintiff alleges that the motion was timely.
In Central Bank for Savings v. Heggelund, 23 Conn. App. 266,268 (1990), the court clearly stated in a footnote that the 30 day time limit for moving for a deficiency judgment pursuant to Conn. Gen. Stat. sec. 49-14 begins to run from the date the title transfer becomes absolute, which was the day the court approved the sale of the property to the mortgagee. Although stated in a footnote, the aforesaid language is an unequivocal expression that the 30 day time limit of Conn. Gen. CT Page 6344 Stat. sec. 49-14 is applicable to foreclosure by sale and that the time limit commences from the date the court approved the sale, which in the instant action was April 29, 1991.
It is not necessary for this court to consider plaintiff's claim that the 30 day limit should not commence until written notice of the approval of the sale was sent by the clerk's office (May 7, 1991), since plaintiff's motion for deficiency judgment was dated June 4, 1991, but was not filed with court until June 10, 1991. The actual filing of the motion was more than 30 days after the approval of the sale (April 29, 1991) and also was more than 30 days after the notice was sent by the clerk's office (May 7, 1991).
The court concludes that plaintiff's motion for deficiency judgment was not timely filed and accordingly, the motion is denied.
JOSEPH H. GOLDBERG SENIOR JUDGE